COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Eric Rostro v. The State of Texas

Appellate case number:     01-11-00556-CR

Trial court case number: 57844

Trial court:               300th District Court of Brazoria County

        This case was abated and remanded to the trial court for the preparation of an amended
certification of appellant’s right to appeal as required by Texas Rule of Appellate Procedure
25.2. See TEX. R. APP. P. 25.2. The district clerk has filed a supplemental clerk’s record
containing the trial court’s certification of appellant’s right to appeal. The court reporter has also
filed a reporter’s record of the hearing. Accordingly, we REINSTATE this case on the Court’s
active docket.
       The clerk’s record and reporter’s record have already been filed in this case. Shortly
before this case was abated, appellant’s counsel filed a motion for extension of time to file
appellant’s brief, requesting an extension until April 2, 2012. The Court finds appellant’s motion
now moot.
       The Court ORDERS appellant’s brief to be filed within 30 days from the date of this
order. See TEX. R. APP. P. 2, 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Justice Laura Carter Higley
                   Acting individually  Acting for the Court


Date: March 18, 2014